Citation Nr: 1429688	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  13-18 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right elbow disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

The Veteran had active military service from July 1974 to July 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for a right elbow disability.  Specifically, he claims that he fell while playing ball in July 1978, injuring his elbow and being treated with a cast.  He has testified that he was discharged while still in the cast, and was subsequently treated by VA for his elbow disability.  With regards to in-service treatment, the Board notes that only partial service treatment records have been obtained.  Further, records related to the Veteran's VA treatment prior to 1990 are also unavailable.

Given the Veteran's testimony regarding his in-service injury and subsequent treatment, in light of the unavailability of his service and VA treatment records, the Board believes a VA examination would be beneficial in adjudicating his service connection claim.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed right elbow disability.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Following a review of the claims file and examination of the Veteran, the examiner is requested to offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that his current right elbow disability is etiologically related to active service.  

In rendering this opinion, the examiner should specifically comment on the lay evidence provided of treatment and symptomatology related to this condition during and since service.  A complete rationale must be provided for all conclusions and opinions expressed.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



